Opinion by
Keefe, J.
At the trial it was established that in not following the prices advised by the appraiser and in transferring to the entry papers a sum not actually derived from a multiplication of the unit value and the net weight of the merchandise, petitioner’s broker had exhibited a lack of care in making the entry. However, it was held that there was nothing in the record tending to establish that there was an intention on his part to defraud the revenue of the United States or to conceal or to misrepresent the facts or to deceive the appraiser as to the value of the merchandise. (Linen Thread Co. v. United States, 13 Ct. Cust. Appls. 395, T. D. 41322, cited.) The petition was therefore granted.